DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-7, 9, 11-16, 18-25 are pending in this application.
Claims 2, 3, 8, 10, and 17 are cancel.
Response to Arguments
Regarding Rejection under 35 U.S.C. 102 and 103
Applicant’s amendment and arguments with respect to rejections have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 is rejected as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 10, 15, 21, and 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yoneda et al., (US Pub. 2019/0051289).
Regarding claim 1, Yoneda discloses a computer-implemented method of processing voice requests, comprising:
Receiving, by a multi-device proxy being run on a server, a first voice request from a first device in a group of devices wherein the multi-device proxy is separate from the group of devices (Figs. 1 and 2, [0065]-[0069] The module 11 is included in a server 10 and receives recorded user’s speech from a first device); 
receiving, by the multi-device proxy, a second voice request from a second device in the group of devices (Fig. 2, [0065]-[0069] The module 11 receives recorded user’s speech from a second device); 
deeming, by the multi-device proxy, one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request ([0071] “the voice assistant module 13 …, in the output destination device selection processing, the device outputting the voice assistant among the plurality of devices 20 is selected according to a predetermined priority with reference to the usage state information received from the plurality of devices 20 and the corresponding device information (the type and the specification of the output units mounted on the devices 20) registered in the storage module”); 
sending a substantive response for the deemed non-duplicate voice request to a device from which the deemed non-duplicate voice request was received; and refraining from sending a substantive response for the deemed duplicate voice request to the device from which the deemed duplicate ([0071] “the voice assistant module 13 executes output destination device selection processing of selecting the device outputting the voice assistant from the plurality of devices 20 (Step T3)).
Regarding claim 5, Yoneda discloses the method of claim 1, and Yoneda further discloses:
wherein deeming one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request further comprises performing, by the multi-device proxy, a "Pick the First" method ([0071] “the device outputting the voice assistant among the plurality of devices 20 is selected according to a predetermined priority with reference to the usage state information received from the plurality of devices 20”).
Regarding claim 7, Yoneda discloses the method of claim 1, and Yoneda further discloses:
performing automatic speech recognition on the first and second voice requests to produce first and second automatic speech recognition confidence scores, wherein deeming one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request further comprises deeming, by the multi-device proxy, that the voice request whose substantive response has a highest automatic speech recognition confidence score is non-duplicate (Figs. 1 and 2, [0054][0069]-[0070] The voice recognition module 12 of a server 10 performs voice recognition processing about the plurality of received recorded data and interprets the contents of the user's speech while performing weighting according to recording state information indicating the recording state in recording the user's speech sent out from the plurality of devices 20 in voice-recognizing the plurality of recorded data of the user's speech_ indicative of “substantive responses”, as recited in claim); 
Regarding claim 9, Yoneda discloses the method of claim 1, and Yoneda further discloses:
wherein the deeming one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request further comprises determining, by the multi-device proxy, that the first and second voice requests are from a same source ([0053] “a plurality of recorded data of the same user's speech received through the communication module 11 and transmitted from each of the plurality of devices 20 in accordance with a predetermined standard to thereby interpret the contents of the user's speech”).
Regarding claim 15, Yoneda discloses a computer-implemented method of processing voice requests, comprising:
receiving by an authentication proxy, a first voice request from a first device in a group of devices, wherein the authentication proxy is separate from the group of devices and runs on a server (Figs. 1 and 2, [0065]-[0069] The module 11 is included in a server 10 and receives recorded user’s speech from a first device); 
receiving, by the authentication proxy, a second voice request from a second device in the group of devices (Fig. 2, [0065]-[0069] The module 11 receives recorded user’s speech from a second device); 
performing automatic speech recognition and natural language processing on the first voice request to produce a first substantive response and on the second voice request to produce a second substantive response, the automatic speech recognition and natural language processing performed by a backend system that receives the first voice request and the second voice request from the authentication proxy and that returns the first substantive response and the second substantive response to the authentication proxy (Figs. 1 and 2, [0054][0069]-[0070] The voice recognition module 12 of a server 10 performs voice recognition processing about the plurality of received recorded data and interprets the contents of the user's speech while performing weighting according to recording state information indicating the recording state in recording the user's speech sent out from the plurality of devices 20 in voice-recognizing the plurality of recorded data of the user's speech_ indicative of “substantive responses”, as recited in claim); 
sending the first and the second substantive responses, by the authentication proxy, to a multi-device proxy that is separate from the group of devices; deeming, by the multi-device proxy, one of the first and the second voice requests a non-duplicate voice request and deeming one of the first and the second voice requests a duplicate voice request based on the first and second substantive responses and identifying one of the first and second substantive responses to be sent based on the deeming of the non-duplicate voice request ([0071] “the voice assistant module 13 …, in the output destination device selection processing, the device outputting the voice assistant among the plurality of devices 20 is selected according to a predetermined priority with reference to the usage state information received from the plurality of devices 20 and the corresponding device information (the type and the specification of the output units mounted on the devices 20) registered in the storage module”); 
sending the identified substantive response to a device in the group of devices; and refraining from sending a substantive response for the deemed duplicate voice request to other devices in the group of devices ([0071] “the voice assistant module 13 executes output destination device selection processing of selecting the device outputting the voice assistant from the plurality of devices 20 (Step T3)).
Regarding claim 21, Yoneda discloses the method of claim 1, and Yoneda further discloses:
Wherein the multi-device proxy is located in a server that is separate from the first device and the second device (Figs. 1 and 7, [0053]-[0057][0099]-[0103] server includes voice assistant/server program 132 and communication/voice assistant/ storage modules).
Regarding claim 22, Yoneda discloses the method of claim 1, and Yoneda further discloses:
Wherein the multi-device proxy is located in a server that is separate from the first device and the second device (Figs. 1 and 7, [0053]-[0057][0099]-[0103] server includes voice assistant/server program 132 and communication/voice assistant/ storage modules).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11-14, 16, 20, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoneda et al., (US Pub. 2019/0051289) in view of Kim (US Pub. 2020/0193982).
Regarding claim 4, Yoneda in view of Kim discloses the method of claim 1, and Yoneda further discloses:
wherein the determining dynamically comprises sending an audio signal having a frequency outside of human perception by one of the devices of the group of devices and receiving the audio signal by another device of the group of devices, wherein the one device and the another device determine the group ID based on the audio signal ([0045][0049]-[0052] the plurality of devices 20 each records a user's speech through a microphone at the same time, and then transmits the recorded user's speech to the server apparatus through a communication module which performs the data communication with the server apparatus through a wireless LAN. One of ordinary skill in the art would recognize that a wireless LAN transmits audio signals having a frequency outside of human perception).
Yoneda does not explicitly teach, however, Kim does explicitly teach:
wherein the first and second voice requests are deemed to be duplicate only if they are determined to have a same group ID (Kim, [0064] The plurality of terminal devices may be disposed in close proximity within a predetermined space which have a same group ID); and 
wherein a group ID of the group of devices is determined dynamically by the group of devices (Kim, [0064] the predetermined space may be a space within a living room, a main room, a kitchen; [0134]-[0138] updating the shared performance information if the predetermined condition is satisfied).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of receiving a user's voice command in an environment including a plurality of electronic devices as taught by Yoneda with the method of controlling a plurality of artificial intelligent agents provided within a small geographical area as taught by Kim to prevent confusion such that a plurality of devices receiving a user's voice provide responses (Kim, [0007]).
Regarding claim 6, Yoneda discloses the method of claim 1.
Yoneda does not explicitly teach, however, Kim does explicitly teach:
wherein the deeming one of the first and the second voice requests a non-duplicate voice request and deeming, by the multi-device proxy, the other of the first and the second voice requests a duplicate voice request further comprises deeming that the voice request with a highest wake word confidence score is non-duplicate (Kim, [0142] “the triggering phrase may acquire information on the reception quality of the sound wave based on at least one of a microphone performance, a volume of the received sound wave, a rate of change of the volume of the received sound wave, the sound pressure, and the distance prediction with the user that generated the sound wave”).
Regarding claim 11, Yoneda discloses the method of claim 1.
Yoneda does not explicitly teach, however, Kim does explicitly teach:
wherein deeming, by the multi-device proxy, one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request, further comprises: 
sending the first and second voice requests to the multi-device proxy, by an authentication proxy, that is separate from the group of devices; and receiving, by the authentication proxy, from the multi-device proxy a determination of which of the first and second voice requests are non-duplicate and duplicate (Kim, [0088][0150] the edge device may request information on the reception quality to the plurality of terminal devices which receive the electrical signal associated with the sound wave generated by the user and receive information on the reception quality of the plurality of terminal devices receiving the voice of the user. The edge device may be a device that can perform all or part of the computing tasks performed in a server).
Regarding claim 12, Yoneda in view of Kim discloses the method of claim 11, and Kim further discloses:
wherein the first and second voice requests are sent to the multi-device proxy by the authentication proxy separately, as they are received (Kim, [0088][0150] the plurality of terminal devices receiving the sound wave generated by the user may transmit information on the reception quality to the edge device which may be a device that can perform all or part of the computing tasks performed in a server).
Regarding claim 13, Yoneda in view of Kim discloses the method of claim 12, and Kim further discloses:
wherein the first and second voice requests are sent to the multi-device proxy by the authentication proxy together, after both have been received (Kim, [0088][0150] the plurality of terminal devices receiving the sound wave generated by the user may transmit information on the reception quality to the edge device  which may be a device that can perform all or part of the computing tasks performed in a server).
Regarding claim 14, Yoneda discloses the method of claim 1.
Yoneda does not explicitly teach, however, Kim does explicitly teach:
wherein deeming, by the multi-device proxy, one of the first and the second voice requests a non-duplicate voice request further comprises: determining a volume value for the first voice request and the second voice request; and deeming non-duplicate the voice request whose volume value is highest (Kim, [0091] determining a device to which the sound wave generated by a user is received  with the best quality which includes the volume associated with the received sound wave, the change rate of the volume of the received sound wave).
Regarding claim 16, Yoneda discloses the method of claim 15.
Yoneda does not explicitly teach, however, Kim does explicitly teach:
wherein deeming one of the first and the second voice requests a duplicate voice request further comprises: determining that the first voice request and the second voice request have a same group ID (Kim, [0064] The plurality of terminal devices may be disposed in close proximity within a predetermined space which have a same group ID).
Regarding claim 20, Yoneda discloses the method of claim 15.
Yoneda does not explicitly teach, however, Kim does explicitly teach:
wherein deeming one of the first and the second voice requests a non-duplicate voice request further comprises: deeming the voice request that has a highest volume value is non-duplicate (Kim, [0091] determining a device to which the sound wave generated by a user is received  with the best quality which includes the volume associated with the received sound wave, the change rate of the volume of the received sound wave).
Regarding claim 23, Yoneda in view of Kim discloses the method of claim 15, and Yoneda further discloses:
wherein the determining dynamically comprises sending an audio signal having a frequency outside of human perception by one of the devices of the group of devices and receiving the audio signal by another device of the group of devices, wherein the one device and the another device determine the group ID based on the signal ([0045][0049]-[0052] the plurality of devices 20 each records a user's speech through a microphone at the same time, and then transmits the recorded user's speech to the server apparatus through a communication module which performs the data communication with the server apparatus through a wireless LAN. One of ordinary skill in the art would recognize that a wireless LAN transmits audio signals having a frequency outside of human perception).
Yoneda does not explicitly teach, however, Kim does explicitly teach:
wherein the first and second voice requests are deemed, by a multi-device proxy, to be duplicate only if they are determined to have a same group ID (Kim, [0064] The plurality of terminal devices may be disposed in close proximity within a predetermined space which have a same group ID); and 
wherein a group ID is determined dynamically by communication between the group of devices before the first and second voice requests are received (Kim, [0064] the predetermined space may be a space within a living room, a main room, a kitchen; [0134]-[0138] updating the shared performance information if the predetermined condition is satisfied).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of receiving a user's voice command in an environment including a plurality of electronic devices as taught by Yoneda with the method of controlling a plurality of artificial intelligent agents provided within a small geographical area as taught by Kim to prevent confusion such that a plurality of devices receiving a user's voice provide responses (Kim, [0007]).
Claims 18, 19, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoneda et al., (US Pub. 2019/0051289) in view of Mese et al. (US Pub. 2018/00270127).
Regarding claim 18, Yoneda discloses the method of claim 15.
Yoneda does not explicitly teach, however, Mese does explicitly teach:
wherein deeming one of the first and the second voice requests a duplicate voice request further comprises: determining, by the multi-device proxy, that transcripts of the first and second voice requests are identical within a request similarity threshold value (Mese, [0017] as the voice input is being transcribed internally using a speech to text algorithm, a confidence factor in what the device heard is calculated; [0031][0036] “the command is resolved with equal confidence, i.e., C1=C2, both devices 401, 402 coordinate and the first device 401 issues the response based on distance”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of receiving a user's voice command in an environment including a plurality of electronic devices as taught by Yoneda with the method of determining priority by confidence score of speech recognition as taught by Mese to find the right balance between distance and confidence for selecting a target device (Mese, [0018]).
Regarding claim 19, Yoneda discloses the method of claim 15.
Yoneda does not explicitly teach, however, Mese does explicitly teach:
wherein deeming one of the first and the second voice requests a duplicate voice request further comprises: determining, by the multi-device proxy, that transcripts of the first and second substantive responses are identical within a response similarity threshold value (Mese, [0017] as the voice input is being transcribed internally using a speech to text algorithm, a confidence factor in what the device heard is calculated; [0031]-[0036] causing a conflict situation to arise, e.g., where both the first and a second device respond to a user's input).
Regarding claim 24, Yoneda discloses the method of claim 1.
Yoneda does not explicitly teach, however, Mese does explicitly teach:
wherein deeming one of the first and the second voice requests a duplicate voice request further comprises: determining, by the multi-device proxy, that transcripts of the first and second voice requests are identical within a request similarity threshold value (Mese, [0017] as the voice input is being transcribed internally using a speech to text algorithm, a confidence factor in what the device heard is calculated; [0031][0036] “the command is resolved with equal confidence, i.e., C1=C2, both devices 401, 402 coordinate and the first device 401 issues the response based on distance”).
Regarding claim 25, Yoneda discloses the method of claim 1.
Yoneda does not explicitly teach, however, Mese does explicitly teach:
wherein deeming one of the first and the second voice requests a duplicate voice request further comprises: determining, by the multi-device proxy, that transcripts of the first and second substantive responses are identical within a response similarity threshold value (Mese, [0017] as the voice input is being transcribed internally using a speech to text algorithm, a confidence factor in what the device heard is calculated; [0031]-[0036] causing a conflict situation to arise, e.g., where both the first and a second device respond to a user's input).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659